Citation Nr: 0420512	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 2, 
2000, for the award of service connection for hepatitis C and 
a 100 percent disability rating for hepatitis C and peptic 
ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty in the military from March 
1971 to November 1972.

The instant appeal arose from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which granted a claim for service connection for 
hepatitis C and assigned a 100 percent disability evaluation 
for hepatitis C and peptic ulcer disease, effective from 
February 2, 2000.  

The appellant's representative, in the March 2003 informal 
hearing presentation filed with the Board, seems to have 
raised a request to separately evaluate hepatitis C and 
peptic ulcer disease.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The issue is not inextricably intertwined with the 
issue on appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran was separated from service in November 1972.  

2.  The veteran did not file a claim for service connection 
for hepatitis C within the initial year following his 
separation from service.  

3.  The veteran's initial claim for service connection for 
hepatitis C was received by VA on February 2, 2000.

4.  The RO granted service connection for hepatitis C and 
assigned a 100 percent rating effective from February 2, 
2000, for hepatitis C and peptic ulcer disease.  




CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
February 2, 2000, for the award of service connection for 
hepatitis C and a 100 percent disability rating for hepatitis 
C and peptic ulcer disease have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004), held, in part, that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that where VCAA notice has been provided as 
to an "upstream" element of a claim, like entitlement to 
service connection, additional VCAA notice is not required as 
to any "downstream" element of the claim, like the 
effective date.  VAOPGCPREC. 8-2003 (Dec. 22, 2003)(69 Fed. 
Reg. 25, 180) (If, in response to notice of its decision on a 
claim for which VA has already given 38 U.S.C.A. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, like disagreement with an initial rating, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).

In this case, the veteran had been given VCAA notice as 
regards the "upstream" element of the claim, in this case, 
service connection; hence proper VCAA notice is not required 
as regards the earlier effective date claim.  Here, the 
veteran was provided with the appropriate notice with respect 
to his claim for service connection for hepatitis C in a 
March 30, 2001, letter from the RO, which was issued prior to 
the October 2001 rating decision which awarded service 
connection for hepatitis C and assigned a 100 percent 
disability evaluation.  Accordingly, proper VCAA notice is 
not required as regards the earlier effective date claim.

The March 2001 letter provided content complying notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA.  The letter 
advised him what evidence was needed to establish entitlement 
to service connected compensation benefits.  The letter also 
told him that he should submit any evidence of medical 
treatment with regard to his claimed condition.  The letter 
advised him that VA would attempt to get any relevant VA and 
private medical evidence which he identified. 

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March 2001 notice 
letter advised him that it was his ultimate responsibility to 
provide pertinent records.  See VAOPGCPREC. 1-2004 (Feb. 24, 
2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice have 
been fully satisfied as regards the "upstream" element of 
the claim, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions.  He 
did not identify any additional pertinent evidence.  The 
Board is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1).  In this case, 
additional medical examination or opinion is not necessary as 
the question in this case focuses on the effective date of 
the claim, and, in particular, the filing date of the 
veteran's initial claim for service connection for hepatitis 
C.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his contentions, private medical 
records, and a VA examination and medical opinion.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis will focus specifically 
on what the evidence shows, or does not show, on this claim.  
The Board will review all the evidence of record concerning 
hepatitis C in order to ascertain the earliest possible 
effective date.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  
Generally, the effective date of such a claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2003).  

Specifically, with respect to direct service connection, the 
effective date will be the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(b)(2)(i) (2003).  

In the veteran's case, no claim for service connection for 
hepatitis C was filed within the one year period following 
the veteran's separation from active service in November 
1972.  Thus, he is not eligible for an effective date from 
the day following his separation from service.  Rather, as 
stated above, the appropriate effective date to be applied to 
his award of service connection for hepatitis C and the 
assignment of a 100 percent rating is either the date 
entitlement arose or the date of the claim, whichever is 
later.  

The veteran has argued, in essence, that the date of his 
claim should be in May of 1999.  He has stated that he 
"signed up for 100% [service connection in] May 1999" at 
the Big Springs VA Hospital.  See January 2002 Notice of 
Disagreement.  In his substantive appeal he stated that he 
applied at that location with R.M., a VA employee, for "100% 
[service connection] for hepatitis C, enlarged liver, 
ulcers . . . ."  

The record does not reveal any correspondence from the 
veteran in May 1999 requesting 100% for service connection 
for hepatitis C.  The record does include a VA Form 21-4138, 
dated June 8, 1999, wherein the veteran stated "I am 
currently rated service-connected for the following 
condition:  duodenal ulcer.  I am convinced that my service-
connected disability has worsened considerably since my last 
evaluation with the regional office.  Please obtain all 
records shown below, and totally re-evaluate my service-
connected disability to include all adjunct considerations 
based on the medical evidence received."  The veteran 
indicated he had received treatment at the Big Springs, Texas 
VA Medical Center in May and June 1999.  Stamps on this 
document indicate that it originated at with the Big Springs 
VA Benefits Counselor's Office and that it was thereafter 
filed with the Waco, Texas RO.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2000).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2000).  
Such informal claim must identify the benefit sought.  Id.  
Upon receipt of an informal claim, if the formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  Id.  If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of the receipt of the 
informal claim.  Id. 

The RO considered the veteran's June 8, 1999, written 
statement to be a request for increase for his service-
connected peptic ulcer disease.  The Board agrees that the 
June 8, 1999, statement was an informal request for an 
increase for peptic ulcer disease.  The veteran was initially 
service-connected for peptic ulcer disease in a July 1973 
rating decision which assigned a 10 percent disability 
evaluation, effective May 21, 1973.  There was insufficient 
evidence to evaluate the veteran's condition from July 1, 
1974, to June 12, 1985, but a September 1985 rating decision 
again rated the veteran's peptic ulcer disease as 10 percent 
disabling since June 13, 1985.  Following receipt of the June 
1999 statement, a rating decision dated in August 1999 
granted an increased rating for peptic ulcer disease, to 20 
percent, effective from May 18, 1999.  The veteran 
acknowledged that in August 1999 he received a letter raising 
his disability compensation from 10 percent to 20 percent but 
that he had already "been getting 20% for some time."  He 
stated that he filed an appeal in February 2000.

On February 2, 2000, VA received a VA Form 21-4138, Statement 
in Support of Claim, wherein the veteran requested 
"[r]espectfully submit the attached medical report and 
medical records in support of my claim for consideration for 
compensation for the below service related medical conditions 
. . . .(a) ulcer disease (c) Hepatitis (C) . . . ."  

The Board does not find that the evidence supports his claim 
that his February 2000 written statement was an attempt to 
appeal the August 1999 rating decision.  There is nothing in 
the text of the February 2000 written statement that can be 
construed as "expressing dissatisfaction or disagreement" 
with the August 1999 rating decision and "a desire to 
contest the result."  See 38 C.F.R. § 20.201 (2003); 
Gallegos v. Gober, 283 F.3d 1309, 1315 (Fed. Cir. 2002).  
Instead, the Board finds that the February 2000 statement was 
another informal claim for increase for peptic ulcer disease, 
in addition to an informal claim for service connection for 
hepatitis C.  

Regardless, the critical question in this case is the date of 
the veteran's claim for service connection for hepatitis C.  
The veteran is clearly requesting an earlier effective date 
for his 100 percent schedular rating, and there is no 
question that the basis for the 100 percent rating is 
primarily the disability associated with his hepatitis C 
infection, not his peptic ulcer disease.  This is so despite 
the fact that the October 2001 rating decision which granted 
service connection for hepatitis C incorporated the 
previously service-connected peptic ulcer disease into the 
hepatitis C disability rated 100 percent disabling.

The Board does not find that the June 8, 1999, document is a 
claim for service connection for hepatitis C.  This is so 
because the June 8, 1999, document does not identify 
hepatitis C as the benefit being sought by the veteran.  
38 C.F.R. § 3.155(a) (2003).  The June 1999 correspondence 
from the veteran identifies his service-connected peptic 
ulcer disease but makes absolutely no mention of a claim for 
service connection or hepatitis C.

The veteran's representative asserts that evidence received 
into the record on July 23, 1999, namely VA treatment records 
which indicate the veteran had hepatitis C, should have been 
construed as an informal claim for hepatitis C under 
38 C.F.R. § 3.155(a) and 38 C.F.R. § 3.160.  However, VA 
treatment records can only be considered informal claims for 
increased benefits or informal claims to reopen where "a 
formal claim for . . . compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree 
. . . ."  38 C.F.R. § 3.157(b) (2003).  As a formal claim 
for compensation for hepatitis C had not been filed as of 
July 23, 1999, or as of the dates of treatment, these VA 
treatment records cannot be considered informal claims for 
service connection for hepatitis C. 

The first document of record which identifies service 
connection for hepatitis C as the benefit sought is the 
February 2, 2000, VA Form 21-4138.  February 2, 2000, is 
therefore the date of claim.  The date entitlement arose is 
the initial date on which it appears that the claimant has 
satisfied all of the substantive criteria for entitlement to 
the benefit.  It would seem that all the service connection 
criteria for the hepatitis claim were met when the veteran 
contracted hepatitis C when he got the tattoo in service.  

Generally, the effective date of such a claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2003).  In this 
case, it appears that the date of entitlement preceded the 
date of claim.  Accordingly, the Board finds that the proper 
effective date is the date of claim, February 2, 2000.  When 
all the evidence of record is considered, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to an effective date earlier than February 2, 
2000.


ORDER

The claim for an effective date earlier than February 2, 
2000, for the award of service connection for hepatitis C and 
a 100 percent disability rating for hepatitis C and peptic 
ulcer disease is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



